Name: 1999/209/EC: Commission Decision of 12 March 1999 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand (notified under document number C(1999) 563)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  Asia and Oceania;  international trade;  plant product;  agricultural policy
 Date Published: 1999-03-18

 Avis juridique important|31999D02091999/209/EC: Commission Decision of 12 March 1999 authorising the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of potatoes, other than potatoes intended for planting, originating in New Zealand (notified under document number C(1999) 563) Official Journal L 072 , 18/03/1999 P. 0037 - 0040COUNCIL DECISIONof 26 April 1999concerning the extension of Common Position 96/635/CFSP on Burma/Myanmar(1999/289/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,Whereas Common Position 96/635/CFSP of 28 October 1996 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on Burma/Myanmar(1), as amended and extended by Decision 98/612/CFSP(2), expires on 29 April 1999;Whereas, Common Position 96/635/CFSP, should be further extended in the light of point 6 thereof,HAS DECIDED AS FOLLOWS:Article 1Common Position 96/635/CFSP is hereby extended until 29 October 1999.Article 2This Decision shall be published in the Official Journal.Done at Luxembourg, 26 April 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 287, 8.11.1996, p. 1.(2) OJ L 291, 30.10.1998, p. 1.